Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Response to Amendment
	This action is responsive to applicant’s amendment filed 2/23/2022.
	Claims 1, 3 and 4 are pending.
	The previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1, 3 and 7 under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cleven (Materials Science, Engineering, 2000) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Cleven as applied to claim 1 above, and further in view of M.J. Khattak et al. (Construction and Building Materials 40 (2013) 738–745, hereinafter Khattak 2013) and M.J. Khattak et al. (Construction and Building Materials 30 (2012) 257–264, hereinafter Khattak 2012) is withdrawn in view of applicant’s amendment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as obvious over Cleven (Materials Science, Engineering, 2000) in view of M.J. Khattak et al. (Construction and Building Materials 40 (2013) 738–745, hereinafter Khattak 2013) and M.J. Khattak et al. (Construction and Building Materials 30 (2012) 257–264, hereinafter Khattak 2012).
Cleven discloses an asphalt mixture comprising carbon nanofibers, asphalt and angular limestone, wherein the asphalt mixture has an asphalt content of 5.7% based on the weight of the asphalt mixture (modified mixture was found to have an optimum asphalt content of 5.65 percent, page 43).  See chapter 5, pages 39-52.
Cleven does not disclose the carbon nanofibers are present in the amount recited in the claim and wherein iron is present in the carbon nanofibers and in a concentration of less than 1400 ppm, and wherein polyaromatic hydrocarbons are present in the carbon nanofibers and in a concentration of less than 1 mg per gram of the carbon nanofibers.  Khattak 2013 discloses an asphalt mixture was modified with various percentages of carbon nanofibers, up to 11.5% (Fig. 3-5) and that and that the content of carbon nanofibers effects the properties of the modified asphalt, such as dynamic modulus, tensile strength, stiffness and toughness (page 740-744) and is believed that CNF modification will produce a good network of fibers in the asphalt that will improve strength and stiffness characteristics of the mixture (Objective of study).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to determine the optimum or workable ranges of the carbon nanofibers in the asphalt mixture of Cleven based on the teachings of Khattak 2013, through routine experimentation to obtain the asphalt mixture having expected properties, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  Khattak 2013 also discloses the carbon nanofibers are Vapor-grown CNF (Polygraf III, page 739), which have iron present in a concentration of less than 1400 ppm, and polyaromatic hydrocarbons present in a concentration of less than 1 mg per gram of the carbon nanofibers (Khattak 2012).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to select the carbon nanofibers taught by Khattak 2013 and Khattak 2012 for use in the asphalt mixture of Cleven due to its high performance and good interfacial bonding properties and the results would have been expectable.
The prior art references do not disclose the asphalt mixture has an initial resistivity of 131.5 kΩ.m and an average resistivity of 11 kΩ.m at 25Hz as recited in the claims 1 and 3.  However, given that the asphalt mixture of Cleven in view of Khattak 2013 and Khattak 2012 comprises of all the claimed elements, a person having an ordinary skill in the art would reasonably expect the asphalt mixture of Cleven to have the claimed resistivities because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. In response to applicant's arguments that the references do not teach or suggest the carbon fibers content of 8.5% and the asphalt mixture has an initial resistivity of 131.5 kΩ.m and an average resistivity of 11 kΩ.m at 25Hz as recited in the claims, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As described above, even though the prior art does not expressly disclose the carbon fiber content is 8.5% of the asphalt mixture, Khattak 2013 discloses an asphalt mixture was modified with various percentages of carbon nanofibers, up to 11.5% (Fig. 3-5) and that and that the content of carbon nanofibers effects the properties of the modified asphalt, such as dynamic modulus, tensile strength, stiffness and toughness (page 740-744) and is believed that CNF modification will produce a good network of fibers in the asphalt that will improve strength and stiffness characteristics of the mixture (Objective of study).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to determine the optimum or workable ranges of the carbon nanofibers in the asphalt mixture of Cleven based on the teachings of Khattak 2013, through routine experimentation to obtain the asphalt mixture having expected properties, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original).   In addition, the asphalt mixture of prior art comprises of all the claimed elements that set forth by applicant, a person having an ordinary skill in the art would reasonably expect the asphalt mixture taught by the references to have the claimed resistivities because it has been held that "products of identical composition cannot have mutually exclusive properties". Therefore, the composition of prior art would possess the same properties as claimed. “Product of identical chemical composition can not have mutually exclusive properties". When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

12/15/2022